Citation Nr: 0100836	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  99-15 869A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for the residuals of 
heat exhaustion.

2.  Entitlement to an increased original (compensable) rating 
for the residuals of a left ala nasi shave biopsy for basal 
cell carcinoma.

3.  Entitlement to an increased original (compensable) rating 
for tinea pedis.

4.  Entitlement to an increased original (compensable) rating 
for paronychia.

5.  Entitlement to an increased original rating for right 
knee retropatellar pain syndrome, currently rated 10 percent 
disabling.

6.  Entitlement to an increased original rating for left knee 
retropatellar pain syndrome, currently rated 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran's DD Form 214 shows active military service from 
May 1982 to June 1998 and two years, eleven months and twenty 
nine days of prior active military service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Seattle, Washington, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Subsequently, the case 
was transferred to the RO in Phoenix, Arizona, and the 
veteran perfected his appeal as to the issues of entitlement 
to service connection for the residuals of heat exhaustion, 
entitlement to compensable ratings for the residuals of a 
left ala nasi shave biopsy for basal cell carcinoma, tinea 
pedis, paronychia, and entitlement to a rating in excess of 
10 percent for bilateral retropatellar pain syndrome.  

A May 2000 hearing officer's decision granted entitlement to 
separate 10 percent disability ratings for right and left 
retropatellar pain syndrome, denied entitlement to service 
connection for the residuals of heat exhaustion, and denied 
entitlement to compensable ratings for the residuals of a 
left ala nasi shave biopsy for basal cell carcinoma, tinea 
pedis, paronychia.


REMAND

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand of the issue 
of entitlement to service connection for the residuals of 
heat exhaustion is required for compliance with the notice 
and duty to assist provisions contained in the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, 
the Board notes the veteran testified that pertinent service 
medical records are not included in the claims file and 
requested assistance in obtaining this evidence.

As the RO has not yet considered whether any additional 
notification or development action is required, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

The Board also notes that the November 1999 VA dermatology 
examiner recommended a consultation with an ear, nose, and 
throat specialist for an opinion as to the veteran's service-
connected residuals of left ala nasi shave biopsy for basal 
cell carcinoma.  As to the issues of entitlement to 
compensable ratings for tinea pedis and paronychia, the 
veteran testified that he had received recent treatment for 
these disorders at private and VA outpatient clinics.  The 
Board notes these treatment records are not included in the 
claims file.  In addition, although the October 1999 VA 
orthopedic examiner noted x-ray examination had been 
requested to assess the veteran's retropatellar pain syndrome 
the claims file does not reflect the examiner received the 
requested information.  Therefore, the Board finds further 
development is required for an adequate determination of the 
matters on appeal.

The statutory duty to assist includes providing additional VA 
examinations by a specialist when recommended and conducting 
a thorough and contemporaneous medical examination which 
takes into account the records of prior medical treatment so 
that the disability evaluation will be a fully informed one.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The veteran should be requested to 
identify all sources of treatment 
received for the issues on appeal and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  Thereafter, the veteran's claims file 
should be reviewed by the October 1999 
orthopedic examiner, if available, and if 
not by an appropriate VA examiner, for 
clarification of the veteran's present 
retropatellar pain syndrome based upon a 
review of x-ray examination findings.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner.  The examiner should perform 
any examinations, tests, or studies deemed 
necessary for an accurate assessment.  A 
complete rationale for the opinions given 
should be provided. 

3.  The veteran should be scheduled for a 
VA examination by an ear, nose, and throat 
specialist for an opinion as to the 
current nature and extent of any 
disabilities related to the veteran's 
service-connected residuals of left ala 
nasi shave biopsy for basal cell 
carcinoma.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner.  The 
examiner should perform any examinations, 
tests, or studies deemed necessary for an 
accurate assessment.  A complete rationale 
for the opinions given should be provided.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issues on 
appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
adversely affect his claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



